Sognier, Judge.
In McKinney v. State, 254 Ga. 503 (330 SE2d 804) (1985), the Supreme Court reversed the decision of this court on the ground that when a defendant in a felony case had used all of his peremptory strikes before a jury was selected and was forced to use a strike on a juror who on objection should have been stricken for cause, the error is harmful and requires reversal. Hence, our decision in McKinney v. State, 174 Ga. App. 78 (329 SE2d 258) (1985), is vacated and the judgment of the trial court is reversed.

Judgment reversed.


Deen, P. J., and McMurray, P. J., concur.